PER CURIAM.
Appellant has sought review of the lower tribunal’s August 19, 2014, Order Denying Former Husband’s Supplemental Petition to Modify Final Judgment of Dissolution of Marriage. Upon consideration of appellant’s response to the Court’s order of October 29, 2014, the Court has determined that the order is a non-final order as it reserves jurisdiction and contemplates the exercise of additional judicial labor with regard to the issue of child support. Hoffman v. O’Connor, 802 So.2d 1197 (Fla. 1st DCA 2002); Klein v. Klein, 551 So.2d 1235 (Fla. 3d DCA 1989). Accordingly, the appeal is dismissed for lack of jurisdiction.
LEWIS, C. J., THOMAS and OSTERHAUS, JJ, concur.